                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


SEAN JENKINS, individually and on
behalf of all similarly situated
individuals,

      Plaintiff,

v.                                                     Case No. 3:18-cv-393-J-32JBT

SDI FLORIDA LLC and SDI
RESTAURANT GROUP LLC,

      Defendants.




                                      ORDER

      This FLSA case is before the Court on the Joint Motion to Approve Settlement

and Joint Stipulation of Dismissal With Prejudice. (Doc. 25). On October 2, 2018, the

assigned United States Magistrate Judge issued a Report and Recommendation, (Doc.

27), recommending that the motion be granted, the FLSA Settlement Agreements and

Releases, (Docs. 25-1 & 25-2), be approved, and this action be dismissed with prejudice.

On October 3, 2018, the parties filed a Joint Notice of No Objection to Magistrate’s

Report and Recommendation. (Doc. 28).

      Upon de novo review and for the reasons stated in the Report and

Recommendation (Doc. 27), it is hereby

      ORDERED:
      1.     The Report and Recommendation of the Magistrate Judge (Doc. 27) is

ADOPTED as the opinion of the Court.

      2.     The Joint Motion to Approve Settlement and Joint Stipulation of

Dismissal With Prejudice, (Doc. 25), is GRANTED.

      3.     The FLSA Settlement Agreements and Releases, (Docs. 25-1 & 25-2), are

APPROVED.

      4.     This case is DISMISSED with prejudice.

      5.     The Clerk shall close the file.

      DONE AND ORDERED in Jacksonville, Florida the 9th day of October, 2018.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

sj
Copies to:

Honorable Joel B. Toomey
United States Magistrate Judge

Counsel of record




                                           2
